Citation Nr: 0924504	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  08-05 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hammertoes 2 through 4.

3. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
onychomycosis of the right foot.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel

INTRODUCTION

The Veteran served in the United States Army Reserve on 
active duty for training (ACDUTRA) from January 1988 to May 
1988 and on active duty from January 2004 to April 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2007 and September 2007 rating 
decisions of the RO in Lincoln, Nebraska.  The August 2007 
rating decision granted service connection for PTSD and 
assigned an initial disability rating of 30 percent.  The 
September 2007 rating decision confirmed and continued the 30 
percent rating for PTSD, and reopened and denied on the 
merits the claims of service connection for bilateral 
hammertoes 2 through 4 and onychomycosis of the right foot.  

Notwithstanding the RO's decision to reopen the previously 
disallowed service connection claims, the Board is 
nevertheless required to address the issue of reopening to 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

The reopened claims of entitlement to service connection for 
bilateral hammertoes 2 through 4 and onychomycosis of the 
right foot are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.




FINDINGS OF FACT

1. The Veteran's PTSD has been manifested by the following: 
irritability, anger, restricted affect, difficulty 
concentrating, hypervigilance, exaggerated startle response, 
flashbacks, nightmares and sleep impairment.

2. An unappealed January 2006 RO rating decision denied the 
Veteran's claims of entitlement to service connection for 
bilateral hammertoes 2 through 4 and onychomycosis of the 
right foot.  

3. Additional evidence received since the January 2006 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the Veteran's claims 
of service connection for bilateral hammertoes 2 through 4.  

4. Additional evidence received since the January 2006 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the Veteran's claims 
of service connection for onychomycosis of the right foot.  


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

2. The January 2006 rating decision denying claims of 
entitlement to service connection for bilateral hammertoes 2 
through 4 and onychomycosis of the right foot is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

3. New and material evidence to reopen the claim of 
entitlement to service connection for bilateral hammertoes 2 
through 4 has been received, and therefore, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

4. New and material evidence to reopen the claim of 
entitlement to service connection for onychomycosis of the 
right foot has been received, and therefore, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in June 2007 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letter advised the Veteran of 
the information necessary to substantiate the claims, 
including the elements of service connection, and of his and 
VA's respective obligations for obtaining specified different 
types of evidence.  The Veteran was informed of the specific 
types of evidence he could submit, which would be pertinent 
to his claims.  He was also told that it was his 
responsibility to support the claim with appropriate 
evidence.  

For petitions to reopen previously denied claims for service 
connection, VCAA notice must define what qualifies as "new" 
and "material" evidence and describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The June 2007 letter fully satisfied this 
requirement.  The letter explained what kind of evidence 
qualified as new and what kind of evidence qualified as 
material.  It also informed the Veteran of the reasons his 
claims of service connection for bilateral hammertoes and 
onychomycosis were previously disallowed, that he needed to 
submit evidence relating to these reasons, and that the new 
and material evidence must raise a reasonable possibility of 
substantiating his claims.  In addition, June 2007 and 
February 2008 letters provided the Veteran with notice 
concerning the assignment of disability ratings and effective 
dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

For an increased compensation claim, the veteran must be 
notified that he must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life. Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In the present case, the Veteran's claim of service 
connection for PTSD was granted, a disability rating and 
effective date assigned, in an August 2007 decision of the 
RO.  The June 2007 VCAA letter has served its purpose and 
VA's duty to notify under § 5103(a) is discharged.  See 
Sutton v. Nicholson, 20 Vet. App. 419 (2006).  In any event, 
it is noted that the Veteran was given proper notice of the 
Vazquez requirements in an April 2008 letter and was given 
ample opportunity to respond.  Subsequently, the claim was 
readjudicated in a May 2008 supplemental statement of the 
case (SSOC).  Thus, there was no deficiency in notice and a 
harmless error analysis is not necessary.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist extends to the provision of medical 
examinations and medical opinions in certain cases.  38 
C.F.R. § 3.159(c)(4).  In petitions to reopen, however, the 
duty to assist does not include such an obligation.  The 
Board concludes that failure to provide an examination or 
opinion on the issues of bilateral hammertoes and 
onychomycosis is not error.

With respect to the higher initial rating claim, the Board 
observes that the RO provided the Veteran an appropriate VA 
examination in June 2007 to evaluate the nature and severity 
of his PTSD.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2007).  The Board notes that when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examination report obtained in this 
case is more than adequate, as it is predicated on a full 
reading of the pertinent evidence in the Veteran's claims 
file.  The examination report provides a complete rationale 
for the opinion stated, relying on and citing to the records 
reviewed.  Furthermore, there is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected PTSD since he was 
last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  As the June 
2007 examination report is thorough and supported by the 
other evidence of record, the examination is adequate upon 
which to base a decision.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion concerning this issue has been met.  
38 C.F.R. § 3.159(c) (4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Initial Rating

The Veteran seeks a higher initial rating for his service-
connected PTSD, currently evaluated as 30 percent disabling.  
For the reasons that follow, the Board finds that a higher 
initial rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board reviews the veteran's entire history when making a 
disability determination.  See 38 C.F.R. § 4.1.  When the 
veteran has timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD is evaluated as 30 
percent disabling under Diagnostic Code 9411.  The 
regulations establish a general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130 (2008).  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

Under the provisions for rating psychiatric disorders, a 30 
percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting; inability to establish and 
maintain effective relationships.) 

Finally, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to the GAF scale, a score of 61 to 70 indicates 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  DSM-IV at 46.  A 
score of 51 to 60 represents moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  DSM-IV at 47.  A score of 41 to 50 reflects 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.

In this case, the pertinent evidence of record includes a 
December 2006 psychological evaluation report from the Vet 
Center, a May 2007 psychiatric evaluation report from Alegent 
Health, accompanied by treatment records dated from May 2007 
to July 2007, a June 2007 VA examination report, and a 
September 2007 psychological evaluation report from Lincoln 
Behavioral Health Clinic.  

At his December 2006 psychological evaluation at the Vet 
Center, the Veteran reported having experienced posttraumatic 
nightmares, combat-related daytime rumination and easy 
irritability upon returning in April from his tour of duty in 
Iraq 2005.  These symptoms lasted through August 2005, then 
dropped below clinical significance, giving the picture of an 
essentially resolved PTSD.  The clinical psychologist noted 
that given the duration of the symptoms, the PTSD would not 
be considered acute.  It was also noted that although the 
Veteran's condition may have met the criteria for PTSD during 
those three months, such condition was no longer clinically 
evident.  With regard to current symptomatology, the Veteran 
was found to be stressed but not clinically anxious, unhappy 
with his situation but not clinically depressed, not 
psychotic, logical, goal-directed, well-oriented times 3, and 
without homicidal or suicidal ideation.  The Veteran was 
diagnosed with a partner relational problem, assigned a GAF 
score of 60, and recommended for marital counseling.  

The May 2007 psychiatric evaluation report from Alegent 
Health showed that the Veteran's mood and affect were 
pleasant, friendly, open and responsive; speech was clear and 
coherent; and judgment and insight were intact.  He was fully 
oriented to time, place and person.  The Veteran admitted 
suicidal thoughts but denied intent, denied risk of violence, 
and exhibited no abnormal or psychotic thoughts.  He reported 
relationship problems with his wife, and seemed to recognize 
and accept that his anger outbursts and expressed hostility 
were destructive to the marital relationship.  He also seemed 
open to accepting recommendations and suggestions to help him 
better deal with anger, frustration and disappointment.  The 
Veteran indicated that he had previously been diagnosed with 
PTSD and had received treatment through the Vet Center after 
returning from Iraq in 2005 but that he had received no other 
psychiatric or substance abuse treatment services.  Based on 
the findings, the Veteran was given a DSM-IV diagnosis of 
adjustment disorder with mixed disturbance or emotions and 
conduct, and assigned a GAF score of 65.  It was noted that 
his primary problem was impulsivity and anger management and 
that he also exhibited symptoms of impulsive decision making 
(not thinking through consequences), relationship conflict, 
sadness, anxiety, nervousness, physical tension, irritation, 
anger, over-sensitivity, and hypervigilance.  

The Veteran was afforded a VA examination in June 2007.  The 
Board finds the examination report to be comprehensive and 
sufficient in addressing the current severity of the 
Veteran's service-connected PTSD.  In this regard, it is 
noted that the examiner reviewed the Veteran's claims file 
and medical records, and noted his receipt of the Combat 
Action Badge.  On examination, the Veteran was oriented as to 
person, time and place and found to have mild restriction of 
affect, anxious mood, average intelligence, normal memory, 
good impulse control, and the ability to maintain minimum 
personal hygiene.  Psychomotor activity, speech, thought 
process and thought content were all unremarkable.  Findings 
were negative for inappropriate behavior, 
obsessive/ritualistic behavior, panic attacks, homicidal 
thoughts, suicidal thoughts, episodes of violence, and 
problems with activities of daily living.  In terms of PTSD 
symptoms, it was noted that the Veteran experiences intense 
psychological distress and physiological reactivity at 
exposure to internal or external cues that symbolized or 
resembled an aspect of the traumatic events.  He makes 
efforts to avoid thoughts, feelings or conversations 
associated with the trauma and activities, and makes efforts 
to avoid places or people that arouse recollections of the 
trauma.  He also has markedly diminished interest or 
participation in significant activities, feeling of 
detachment or estrangement from others, and restricted range 
of affect.  The Veteran further has difficulty falling or 
staying asleep, irritability or outbursts of anger, 
difficulty concentrating, hypervigilance, and exaggerated 
startle response.  At the examination, the Veteran explained 
that when he is driving and sees a parked car he has to be 
conscious not to swerve.  He also indicated that although he 
had nightmares for the first 3 or 4 months after returning 
from Iraq, they were now rare; he had not had a bad dream or 
nightmare in two or three months and had not had any 
flashbacks since August 2006.  Based on the Clinician 
Administered PTSD Scale (CAPS), the Veteran was assessed as 
having mild PTSD.  It was noted that the Veteran met the DSM-
IV criteria for a diagnosis of PTSD and that his biggest 
problem was in relation to irritability and anger.  He was 
assigned a GAF score of 63.  

In September 2007, the Veteran underwent another evaluation 
for his PTSD at the Lincoln Behavioral Health Clinic.  He 
reported that several times a week he becomes extremely 
nervous when he sees a stalled or parked car.  He is always 
hyper-alert on the road and will have a flashback if 
something happens suddenly.  His physical reaction includes a 
racing pulse, dry mouth and rapid breathing.  He is also 
hypervigilant when driving and has exaggerated startle 
responses which initially were very bad but are now mild.  He 
experiences recurrent distressing dreams about his trauma but 
has not had any within the past month.  Such dreams cause 
severe distress and make it difficult for him to go back to 
sleep.  He initially had difficulty sleeping upon his return 
from Iraq, but has only had one episode of mid-sleep 
awakening within the last month.  The Veteran avoids thinking 
or talking about the trauma.  He does not feel estranged from 
others and denies any sense of a foreshortened future.  He 
has difficulty with concentration and is unable to multitask 
at work.  Regarding affect, he has trouble experiencing 
happiness and feels angry most of the time.  The Veteran was 
diagnosed with chronic, moderate PTSD and assigned a GAF 
score of 49.  It was noted that this condition, as manifested 
by flashbacks, intrusive thoughts and persistent symptoms of 
increased arousal, does not prevent him from sustaining 
gainful employment, but that it has changed his life and 
continues to affect him on a daily basis.  

Based on the medical evidence of record, the Veteran's 
symptomatology is not indicative of occupational and social 
impairment with reduced reliability and productivity 
sufficient to warrant an initial rating in excess of 30 
percent.  The medical evidence, as described above, 
establishes that the Veteran's PTSD is manifested by 
irritability, anger, restricted affect, difficulty 
concentrating, hypervigilance, exaggerated startle response, 
flashbacks, nightmares and sleep impairment.  In terms of 
social functioning, the Veteran has indicated that he has 
been married for over 10 years and that he and his wife have 
experienced relationship problems caused by money issues and 
his anger and irritability.  He has four children, one living 
with him and his wife, two living in Lincoln with their 
mother, and another one living in Connecticut whom he has not 
seen in many years.  His relationship with his parents is 
fine, and his relationship with his sisters is the same as in 
the past.  Once in a while he goes out with his Army friends 
to have a beer.  The Veteran attends his youngest daughter's 
karate practices whenever he can.  With respect to 
occupational functioning, the Veteran indicated at the June 
2007 VA examination that he is employed as an operations 
technician at a chemical company and that he lost two weeks 
of work within the last 12 months.  He has also reported that 
he continues to serve in the Army Reserve at the rank of 
Staff Sergeant.  

Taking into account all of the relevant evidence of record, 
the criteria for a higher initial rating is not met.  The 
evidence does not show that the Veteran exhibits symptoms 
that would warrant a 50 percent disability rating, such as 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, judgment or abstract thinking, 
disturbances of motivation and mood, or difficulty in 
establishing and maintaining effective work and social 
relationships.  The medical evidence does not indicate that 
the Veteran exhibits his current symptoms of irritability, 
anger, restricted affect, difficulty concentrating, 
hypervigilance, exaggerated startle response, flashbacks, 
nightmares and sleep impairment with such frequency or 
severity so as to require a higher rating.  Although he was 
assigned a GAF score of 49 at the September 2007 evaluation, 
the Board finds his symptomatology to be reflective of mild 
impairment and more consistent with the GAF score of 63 
assigned at the June 2007 VA examination.  The GAF score of 
63 is indicative of mild symptoms, or some difficulty in 
social or occupational functioning, but generally functioning 
pretty well and having some meaningful interpersonal 
relationships.  See DSM-IV at 46.  Considering the totality 
of the evidence, the findings indicate an overall level of 
occupational and social impairment that is appropriately 
represented by a 30 percent disability rating.  A higher 
initial rating of 50 percent, 70 percent or 100 percent is 
therefore not warranted.

The Board acknowledges the Veteran's contention that he 
deserves a higher rating for his PTSD.  The Veteran can 
attest to factual matters of which he has first-hand 
knowledge, e.g., that when he hears loud noise, he is ready 
to dive for cover.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the Veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding the severity of his disability 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  While the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994).  Therefore, he cannot provide a competent opinion 
regarding the severity of his PTSD.

The evidence does not show that the Veteran's symptoms have 
risen to the level for a rating in excess of 30 percent at 
any time during the period on appeal.  Therefore, the Board 
concludes that staged ratings are inapplicable.

Finally, the Board has considered the potential application 
of other various provisions, including 38 C.F.R. § 
3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Veteran's 
disability has not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 

In light of the foregoing, the Board concludes that the 
Veteran is appropriately compensated for his PTSD with an 
initial evaluation of 30 percent.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim for a higher initial rating.  
See Gilbert, 1 Vet. App. at 53.  

II. Petition to Reopen

The Veteran contends he has bilateral hammertoes and 
onychomycosis of the right foot as a result of active 
service.  The original claims of service connection were 
denied in a January 2006 rating decision, and the Veteran did 
not initiate a timely appeal.  This decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2008).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means 
evidence not previously submitted to agency decision makers, 
and "material evidence" means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Lay 
assertions of medical causation or diagnosis do not 
constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1132; 
38 C.F.R. § 3.304(b).  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1137 (West 2002).  The presumption of 
soundness, however, attaches only where there has been an 
induction medical examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition for 
disorders not noted on the entrance examination report, VA 
must show by clear and unmistakable evidence that the 
disability existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity.  
38 C.F.R. § 3.306.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Id.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. §§ 3.304, 3.306.  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1). 

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d).  
ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state, 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  Thus, service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA, or from an injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.  However, 
presumptive provisions such as 38 C.F.R. §§ 3.307, 3.309 
(presumption of service incurrence), 3.306 (presumption of 
aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of 
soundness) do not apply to ACDUTRA or INACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran's claims of service connection for bilateral 
hammertoes 2 through 4 and onychomycosis of the right foot 
were previously denied because these conditions preexisted 
active service and there was no evidence that they 
permanently worsened as a result of service.  In order for 
the claim to be reopened, the Veteran must have submitted 
evidence demonstrating that these preexisting conditions were 
aggravated by service. 

Since the January 2006 rating decision, the RO has received 
VA treatment records dated in March 2007, private treatment 
records dated through August 2007 from Capital Foot Center, 
and an August 2007 private medical statement from the 
Veteran's podiatrist at Capital Foot Center.  This medical 
evidence is neither cumulative nor redundant of the evidence 
of record at the time of the prior final denial of the claim.  
The Board also notes that such evidence, if credible, relates 
to an unestablished fact necessary to substantiate the claim, 
specifically, that the Veteran's preexisting conditions were 
aggravated by service.  In this regard, evidence is weighed 
and credibility assessed after a claim is reopened.  See 
Justus v. Principi, 3 Vet. App. 510 (1993).  When considered 
together with the evidence previously of record, the new 
evidence raises a reasonable possibility of substantiating 
the claim.  Accordingly, the claim is reopened with the 
submission of new and material evidence, and the Board will 
proceed to review the claim in light of all the evidence, new 
and old.  38 C.F.R. § 3.156.



ORDER


Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.

New and material evidence to reopen the claim of service 
connection for bilateral hammertoes 2 through 4 has been 
received; to that extent only, the appeal is granted.

New and material evidence to reopen the claim of service 
connection for onychomycosis of the right foot has been 
received; to that extent only, the appeal is granted.


REMAND

Because the claims of service connection for bilateral 
hammertoes 2 through 4 and onychomycosis of the right foot 
have been reopened with the submission of new and material 
evidence, additional assistance in developing evidence 
pertinent to the Veteran's claim must be provided.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  

The Veteran has submitted an August 2007 medical statement 
from his podiatrist at Capital Foot Center.  The podiatrist 
states that the Veteran's feet have worsened especially in 
the past two years, and that it is at least as likely as not 
that the Veteran's current conditions were aggravated by 
military service.  A number of diagnoses related to the 
Veteran's foot deformity are listed, including hammertoes.  

Although the Veteran's bilateral hammertoes and right foot 
onychomycosis were previously evaluated by VA at a January 
2006 general medical examination, there is no opinion in the 
examination report regarding the relationship between these 
conditions and active service.  As the Veteran has submitted 
evidence indicating that some of his unspecified foot 
conditions were aggravated by active service, the Board finds 
it necessary to remand the issues for a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should schedule the Veteran 
for an appropriate VA examination to 
assess the current nature and etiology 
of his bilateral hammertoes and 
onychomycosis of the right foot.  The 
entire claims file must be made 
available to the examiner for review, 
and the examiner should note that it 
has been reviewed.  After reviewing the 
file, the examiner should render an 
opinion as to: (1) whether the 
Veteran's bilateral hammertoes 2 
through 4 were at least as likely as 
not (i.e., to at least a 50:50 degree 
of probability) aggravated (i.e., 
underwent permanent worsening, as 
opposed to temporarily flare-ups) by 
active service, to include active duty 
in Iraq from January 2004 to April 
2005, or whether such a relationship is 
unlikely (i.e., less than a 50:50 
degree of probability); and (2) whether 
the Veteran's right foot onychomycosis 
was at least as likely as not 
aggravated by active service, to 
include active duty in Iraq from 
January 2004 to April 2005.  The 
examiner should provide a complete 
rationale for any opinion given.

2. Thereafter, the AOJ should 
readjudicate the claims on the merits.  
All new evidence received since the 
issuance of the May 2008 supplemental 
statement of the case (SSOC) should be 
considered.  If the benefits sought on 
appeal are not granted, the Veteran and 
his representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


